

Exhibit 10.57


ADDENDUM
TO
STOCK OPTION AGREEMENT




The following provisions are hereby incorporated into, and are hereby made a
part of, that certain Stock Option Agreement (the “Option Agreement”) by and
between Rubio’s Restaurants, Inc. (the “Corporation”)
and                     (“Optionee”) evidencing the stock option (the “Option”)
granted this day to Optionee under the terms of the Corporation’s 1999 Stock
Incentive Plan, and such provisions are effective immediately. All capitalized
terms in this Addendum, to the extent not otherwise defined herein, shall have
the meanings assigned to them in the Option Agreement.
 
INVOLUNTARY TERMINATION FOLLOWING
CORPORATE TRANSACTION/CHANGE IN CONTROL
 
1.  To the extent the Option is, in connection with a Corporate Transaction, to
be assumed in accordance with Paragraph 6 of the Option Agreement, the Option
shall not accelerate upon the occurrence of that Corporate Transaction, and the
Option shall accordingly continue, over Optionee’s period of Service after the
Corporate Transaction, to become exercisable for the Option Shares in one or
more installments in accordance with the provisions of the Option Agreement.
However, immediately upon an Involuntary Termination of Optionee’s Service
within eighteen (18) months following such Corporate Transaction, the assumed
Option, to the extent outstanding at the time but not otherwise fully
exercisable, shall automatically accelerate so that the Option shall become
immediately exercisable for all the Option Shares at the time subject to the
Option and may be exercised for any or all of those Option Shares as fully
vested shares.
 
2.  The Option shall not accelerate upon the occurrence of a Change in Control,
and the Option shall, over Optionee’s period of Service following such Change in
Control, continue to become exercisable for the Option Shares in one or more
installments in accordance with the provisions of the Option Agreement. However,
immediately upon an Involuntary Termination of Optionee’s Service within
eighteen (18) months following the Change in Control, the Option, to the extent
outstanding at the time but not otherwise fully exercisable, shall automatically
accelerate so that the Option shall become immediately exercisable for all the
Option Shares at the time subject to the Option and may be exercised for any or
all of those Option Shares as fully vested shares.
 
3.  The Option as accelerated pursuant to this Addendum shall remain so
exercisable until the earlier of (i) the Expiration Date or (ii) the expiration
of the one (1)-year period measured from the date of the Optionee’s Involuntary
Termination.
 
 

--------------------------------------------------------------------------------


 
4.  For purposes of this Addendum the following definitions shall be in effect:
 
(i)  An Involuntary Termination shall mean the termination of Optionee’s Service
by reason of:
 
(A)  Optionee’s involuntary dismissal or discharge by the Corporation for
reasons other than Misconduct, or
 
(B)  Optionee’s voluntary resignation following (A) a change in Optionee’s
position with the Corporation (or Parent or Subsidiary employing Optionee) which
materially reduces Optionee’s duties and responsibilities or the level of
management to which Optionee reports, (B) a reduction in Optionee’s level of
compensation (including base salary, fringe benefits and target bonus under any
corporate performance based bonus or incentive programs) by more than fifteen
percent (15%) or (C) a relocation of Optionee’s place of employment by more than
fifty (50) miles, provided and only if such change, reduction or relocation is
effected by the Corporation without Optionee’s consent.
 
(ii)  A Change in Control shall be deemed to occur in the event of a change in
ownership or control of the Corporation effected through either of the following
transactions:
 
(A)  the acquisition, directly or indirectly, by any person or related group of
persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation) of
beneficial ownership (within the meaning of Rule 13d-3 of the Securities
Exchange Act of 1934, as amended) of securities possessing more than fifty
percent (50%) of the total combined voting power of the Corporation’s
outstanding securities pursuant to a tender or exchange offer made directly to
the Corporation’s stockholders, or
 
(B)  a change in the composition of the Board over a period of thirty-six (36)
consecutive months or less such that a majority of the Board members ceases, by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (i) have been Board members continuously since the
beginning of such period or (ii) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (i) who were still in office at the time the Board approved
such election or nomination.
 
5.  The provisions of Paragraph 1 of this Addendum shall govern the period for
which the Option is to remain exercisable following the Involuntary Termination
of Optionee’s Service within eighteen (18) months after the Corporate
Transaction or Change in Control and shall supersede any provisions to the
contrary in Paragraph 5 of the Option Agreement.
 


--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Rubio’s Restaurants, Inc. has caused this Addendum to be
executed by its duly-authorized officer as of the Effective Date specified
below.
 



 
RUBIO’S RESTAURANTS, INC.
         
By: _____________________________________
     
Title: ___________________________________
   
EFFECTIVE DATE: ___________________________
 






--------------------------------------------------------------------------------


